Dickinson, J.
Neither from the terms of the amendatory act of' 1883, nor from the nature of the legislation, is it apparent that that act was intended to operate retroactively. It must therefore be construed as having effect only prospectively. State v. Waholz, 28 Minn. 114; Wilson v. Red Wing School-dist., 22 Minn. 488; Giles v. Giles, Id. 348. Therefore the relator was not entitled, as salary for that part-of the official year which preceded the passage of that act, to the increased compensation therein provided. By its terms the act was to take effect and be in force from and after its passage. It became operative at that time, and had the effect to so increase the compensation allowed to aldermen by the previously existing law, that, during the remainder of the official year after the passage of the act, it should be at the rate of $300 a year.
Upon this construction of the statute the city council had no legal authority to direct the drawing of the order which the relator seeks-by this proceeding to compel the comptroller to countersign, nor had the clerk any legal authority to issue such order. The illegality of' the proceedings appears upon the face of the resolution and of the order. The counter-signature of the comptroller is sought for no other purpose than as a means of procuring payment from the city treasury. As that would be without legal authority, the court should not exercise its mandatory power to compel the performance of an act having only that illegal object in view.
Order affirmed.